Citation Nr: 1110424	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-27 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a rear scalp scar.

2.  Entitlement to service connection for residuals of a head injury (other than rear scalp scar).

3.  Entitlement to service connection for a chronic bilateral knee disability.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for a chronic acquired psychiatric disability, claimed as depression.

6.  Entitlement to VA compensation under 38 U.S.C. § 1151 for additional disability incurred as a result of a hysterectomy performed at a VA medical facility.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and a noncompensable evaluation for a rear scalp scar (effective April 21, 2006), and denied her claims of entitlement to service connection for residuals of a head injury (other than a rear scalp scar), a chronic bilateral knee disability, fibromyalgia, and a chronic acquired psychiatric disability (claimed as depression), and entitlement to VA compensation under 38 U.S.C. § 1151 for additional disability incurred as a result of a hysterectomy performed at a VA medical facility.

With regard to the initial compensable rating claim for a rear scalp scar, consideration must be given regarding whether the case warrants the assignment of separate ratings for the Veteran's service-connected scar for separate periods of time, from April 21, 2006, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In October 2009, the Veteran and her representative appeared at the RO for a videoconference hearing before the undersigned Veterans Law Judge, at which she submitted evidence and oral testimony in support of her claims.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for review and consideration by the Board.

For the reasons that will be further discussed below, the issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and her representative if any further action is required on their part.


REMAND

With regard to the Veteran's claim for an initial compensable evaluation for a scar on the rear scalp, she has testified at her October 2009 hearing that her scar is tender and painful.  However, the record does not indicate that a VA medical examination of her rear scalp scar was ever conducted pursuant to this claim.  In view of this evidentiary deficit and the Veteran's essential contention that her scar is presently symptomatic and thus has worsened as compared to over four years earlier, when a February 2007 rating decision determined that it was noncompensably disabling, the case should be remanded so that the Veteran may be provided with the appropriate clinical examination to objectively assess the current severity of her rear scalp scar.  [See Weggenmann v. Brown, 5 Vet. App. 281 (1993): When a veteran claims that his/her service-connected disability is worse than when originally rated and the available evidence is too old for an adequate evaluation of his/her current condition, VA's duty to assist includes providing a new medical examination.]

With respect to the Veteran's claims of entitlement to service connection for residuals of a head injury (other than a rear scalp scar), fibromyalgia, and a chronic acquired psychiatric disability (claimed as depression), she has provided oral and written contentions asserting that her documented in-service head injury of November 1978, in which her service treatment records show that she slipped and struck the back of her head, causing a laceration injury to her rear scalp that necessitated closure with sutures and resulted in the current service-connected scar, also produced chronic disabling residuals including a stroke, headaches, cognitive impairment, and trigeminal neuralgia (facial nerve pain), in addition to fibromyalgia, and that these disabilities produced painful symptoms which, in turn, caused her depression.  The Board notes that private, VA, and Social Security Administration records associated with the claims file and pertaining to the years 1996 - 2009, objectively demonstrate that the Veteran has current diagnoses of trigeminal neuralgia, fibromyalgia, and depression.  These records also include a private CT scan report dated in February 1999, which revealed evidence of an old left cerebellar stroke that occurred at an undetermined time years earlier.  Also, in a written statement dated September 2009, a private nurse affirmed that she had been treating the Veteran for the past three years for depression and bipolar spectrum illness, and that contributing factors to her ongoing depressive symptoms included her inability to function at her previous level and to acquire gainful employment due to a head injury sustained 30 years earlier (i.e., in approximately 1979, during active duty).  In view of the foregoing evidence, the Veteran's competent statements regarding the chronicity of her perceived symptoms relating to her headaches, cognitive impairment, trigeminal neuralgia, and fibromyalgia since the November 1978 head injury in service, and her express request for VA medical examinations and opinions addressing these claimed disabilities, the Board finds that a remand is warranted for this requested evidentiary development.  Therefore, the Veteran should be provided with the appropriate clinical examination(s), in which the examiner(s) should provide a nexus opinion addressing the likelihood that the Veteran's history of left cerebellar stroke, current headaches, cognitive impairment, trigeminal neuralgia, fibromyalgia, and depression are etiologically related to her documented in-service head injury in November 1978.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service connection for a chronic bilateral knee disability, she contends at her October 2009 hearing that she developed chronic bilateral impairment of her knees as a result of marching and running over the course of two years of active duty service and a subsequent 12-year period of episodic active duty training and inactive duty training in the Army Reserve.  A July 2008 private treatment report contains a notation to this effect, recording that the Veteran reported that both her knees were disabled as a result of running and marching in the military for 14 years.  Current medical records associated with her claims file show treatment for bilateral knee complaints relating to degenerative changes, patellofemoral syndrome, and narrowing joint spaces, beginning in 1998 and gradually worsening over time.  An Army Reserve treatment note dated in August 1987 shows that she was treated for complaints of right knee pain, limitation of motion, and swelling, and was placed on light duty.  To ensure that the record is complete, the case should be remanded so that all of her Army Reserve medical records may first be obtained.  Thereafter, she should be scheduled for a VA medical examination, in which a nexus opinion should be obtained addressing the likelihood that a chronic left and/or right knee disability was etiologically related to her period of active duty from March 1978 - March 1980, or otherwise to a specific incident of active duty training or inactive duty training in the Army Reserve.  [See McLendon v. Nicholson, 20 Vet. App. 79 (2006): an examination is required when (1) there is evidence of a current disability, (2) evidence, including the Veteran's competent testimony regarding his history of onset of perceived disabling symptomatology and subsequent chronicity thereof, establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.]

With regard to the Veteran's claim of entitlement to VA compensation under 38 U.S.C. § 1151 for additional disability incurred as a result of a hysterectomy performed at a VA medical facility, she has alleged at her hearing that following this procedure, VA failed to provide her with sufficient notice advising her to return to the clinic within a specified period of time to remove the surgical staples closing the surgery wound associated with her hysterectomy.  As she was not medically knowledgeable, she had assumed that the staples would resolve without further treatment and did not return to the clinic to have them removed.  She contends that, as a result, she suffered additional disability when the staple sites became infected, resulting in subsequent treatment for infection and residual abdominal pain.  In this regard, a private surgery report shows that in July 2004, the Veteran underwent a salpingo-oophorectomy to treat bilateral adnexel masses, pelvic, omental, and bowel adhesions and keloids, and a right ovarian cyst and left ovarian tumor.  Medical evidence of record indicates that the Veteran had previously had a hysterectomy performed by VA for treatment of fibroids in the mid-to-late 1990s, but the VA records relating to the specific hysterectomy procedure are not presently associated with her claims file.  As these records are of obvious pertinence to the current claim for VA compensation under 38 U.S.C. § 1151, the case should be remanded so that they may be obtained and associated with the record.  Afterwards, the Veteran should be scheduled for the appropriate examination, by a VA medical examiner unaffiliated with the VA medical facility where the Veteran's hysterectomy was performed, if possible, to determine whether she incurred additional disability as a result of the hysterectomy that was either not reasonably foreseeable or was the proximate result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA medical care providers.  (The Board notes that due to the intricacies of this Veteran's gynecological history, which reflects that she had one full-term pregnancy that was delivered by caesarian section in 1980, the medical examiner should carefully review the Veteran's pertinent medical history and, to the extent possible, separate and distinguish the hysterectomy residuals from those residuals incurred from the prior caesarian section in 1980, and the subsequent surgery in 2004 for a salpingo-oophorectomy to treat internal adhesions and ovarian masses, cysts, and tumors.)   

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The RO should contact the appropriate sources to  obtain copies of the Veteran's complete medical records not already associated with the evidence that pertain to her post-active duty Army Reserve service, including all periods in which she served on active duty training and inactive duty training.  

2.  The RO should contact the Veteran and request that she provide a detailed list of all healthcare providers, both VA and private, who provided treatment for her rear scalp scar, fibromyalgia, psychiatric complaints, knees, headaches, stroke residuals, cognitive impairment, trigeminal neuralgia, and gynecological complaints (including abdominal pain) for the period from 2009 to the present.  After obtaining the necessary waivers, the RO should obtain copies of those pertinent records not already associated with the evidence.  

If the RO is unable to obtain any records identified as relevant by the Veteran, it should state the reasons why such records were unobtainable.

3.  The RO should obtain all pertinent VA records relating to the Veteran's hysterectomy provided by VA in the 1990s, including all pre-surgery consultation reports, informed consent forms, and all post-surgical follow-up treatment reports, and associate these with the Veteran's claims file.

If the RO is unable to obtain any of the pertinent records described above, it should state the reasons why such records were unobtainable.

4.  The Veteran should be provided with the appropriate VA medical examination to assess the current level of impairment produced by her service-connected rear scalp scar.  The Veteran's claims file and her relevant clinical history should be made available for the examiner's review in connection with the examination, and the examiner should note in his/her report that the Veteran's claims file has been reviewed.  All findings should be reported in detail.  Following the examination, the examiner should present clinical findings in the examination report with regard to the following:

(a.)  Is the Veteran's rear scalp scar visible or hidden?  Is the rear scalp scar manifested by one or more of the following characteristics of facial, head or neck disfigurement and, if so, which of these apply: 

1) scar of 5 inches or more (13 or more cm) in length; 
2) scar at least one quarter inch (0.6 cm) wide at its widest part; 
3) surface contour of scar elevated or depressed on palpation; 
4) scar adherent to underlying tissue; 
5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 
6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); 
8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

(b.)  Is the scar superficial (i.e., not associated with underlying soft tissue damage) and unstable (i.e., one where there is frequent loss of covering of skin over the scar)?

(c.)  Is the scar superficial and painful on examination? 

5.  The RO should provide the Veteran with the appropriate examination(s) to determine her current diagnosis or diagnoses as they pertain to her neurological system and psychiatric system.  The Veteran's claims file and her relevant clinical history should be made available for the examiner's/examiners' review in connection with the examination(s), and the examiner(s) should note in his/her report that the Veteran's claims file has been reviewed.  All findings should be reported in detail.  Following the examination, the examiner(s) should present clinical findings in the examination report(s) with regard to the following:

(a.)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's history of left cerebellar stroke is related to her history of a head injury during service in November 1978, after she struck the back of her head and sustained a laceration injury necessitating closure with sutures?

(b.)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's current headaches or other chronic neurological disability diagnosed on examination is related to her history of a head injury during service in November 1978, after she struck the back of her head and sustained a laceration injury necessitating closure with sutures?

(c.)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's cognitive impairment or other chronic neurological disability diagnosed on examination is related to her history of a head injury during service in November 1978, after she struck the back of her head and sustained a laceration injury necessitating closure with sutures?

(d.)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's trigeminal neuralgia or other chronic neurological disability diagnosed on examination is related to her history of a head injury during service in November 1978, after she struck the back of her head and sustained a laceration injury necessitating closure with sutures?

(e.)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's fibromyalgia or other chronic neurological disability diagnosed on examination is related to her history of a head injury during service in November 1978, after she struck the back of her head and sustained a laceration injury necessitating closure with sutures?

(f.)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's Axis I psychiatric diagnosis/diagnoses obtained on examination is/are related to her history of a head injury during service in November 1978, after she struck the back of her head and sustained a laceration injury necessitating closure with sutures?
 
The examiner(s) should provide a complete rationale for any opinion(s) provided.  If he/she is unable to provide an opinion or opinions without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

6.  The RO should provide the Veteran with the appropriate examination to determine her current diagnosis or diagnoses as they pertain to her knees.  The Veteran's claims file and her relevant clinical history should be made available for the examiner's review in connection with the examination, and the examiner should note in his/her report that the Veteran's claims file has been reviewed.  All findings should be reported in detail.  Following the examination, the examiner should present clinical findings in the examination report with regard to the following:

(a.)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's current right knee disability is related to her period of active duty service, or to a specific injury or event that occurred during active duty training or inactive duty training in Army Reserve, or is otherwise secondary to a chronic disability of the opposite left knee?

(b.)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's current left knee disability is related to her period of active duty service, or to a specific injury or event that occurred during active duty training or inactive duty training in Army Reserve, or is otherwise secondary to a chronic disability of the opposite right knee?

The examiner should provide a complete rationale for any opinions provided.  If he/she is unable to provide an opinion or opinions without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

7.  The RO should provide the Veteran with the appropriate examination, is possible by a physician unaffiliated with the VA medical facility where the Veteran's hysterectomy was performed, to diagnose and determine which clinical residuals found on examination are attributable to her prior hysterectomy procedure, and determine whether or not additional disability was incurred which was either not a reasonably foreseeable consequence of the hysterectomy, or due to negligence on part of the VA medical care providers who performed the hysterectomy.  The Veteran's claims file and her relevant clinical history should be made available for the examiner's review in connection with the examination, and the examiner should note in his/her report that the Veteran's claims file has been reviewed.  All findings should be reported in detail.  Following the examination, the examiner should present clinical findings in the examination report with regard to the following:

(a.)  To the extent possible, the examiner should separate and distinguish the hysterectomy residuals from those residuals incurred as a result of the Veteran's prior caesarian section in 1980, and her subsequent surgery in 2004 for a salpingo-oophorectomy to treat internal adhesions and ovarian masses, cysts, and tumors.

(b.)  Do the surgical residuals attributable to the Veteran's hysterectomy performed by VA, or any disabling clinical entity that developed afterwards, represent additional disability that was incurred as a result of the hysterectomy that was either not reasonably foreseeable or was the proximate result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA medical care providers who performed the hysterectomy and/or the subsequent related follow-up care?

The examiner should provide a complete rationale for any opinions provided.  If he/she is unable to provide an opinion or opinions without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

8.  After the above development has been undertaken, the RO should review the claims file to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.  

9.  Thereafter, the RO should readjudicate the Veteran's claims of entitlement to a compensable initial evaluation for a scar of her rear scalp from April 21, 2006, service connection for residuals of a head injury (other than the rear scalp scar), a chronic bilateral knee disability, fibromyalgia, and a chronic acquired psychiatric disability (claimed as depression), and VA compensation under 38 U.S.C. § 1151 for additional disability incurred as a result of a hysterectomy performed at a VA medical facility.  If any claim sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case addressing the denied claim/claims and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case with respect to any issue on appeal by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

